302 S.E.2d 245 (1983)
308 N.C. 192
STATE of North Carolina
v.
David Douglas COURTRIGHT.
Supreme Court of North Carolina.
April 5, 1983.
Ann B. Peterson, Asst. Appellate Defender, Raleigh, for the defendant.
Richard H. Carlton, Asst. Atty. Gen., Raleigh, for the State.
Defendant's notice of appeal and petition for discretionary review, 60 N.C.App. 247, 298 S.E.2d 740, under G.S. 7A-31. Attorney General's motion to dismiss the appeal for lack of substantial constitutional question. Allowed. Petition denied.